FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. POSTS RECORD EARNINGS FOR 2011 BLACKSBURG, VA, FEBRUARY 9, 2012:National Bankshares, Inc. (NASDAQ Capital Market:NKSH) today announced that it had record net income approaching $17.64 million for the twelve months ended December 31, 2011, a 13.29% increase over the nearly $15.57 million earned in 2010.The return on average assets for 2011 was 1.71% and the return on average equity was 12.89%.This compares to 1.57% and 12.07%, respectively, for 2010.Basic earnings per share were $2.54 in 2011 compared to $2.25 for 2010.National Bankshares, Inc. ended 2011 with total assets of almost $1.07 billion, up by 4.39% over the roughly $1.02 billion in total assets reported at December 31, 2010. For the three months ended December 31, 2011, National Bankshares, Inc. had net income of close to $4.89 million, up from the nearly $3.81 million for the same three month period of 2010.Net interest income increased from $9.66 million for the fourth quarter of 2010 compared to $10.25 million for the last three months of 2011. Commenting on the Company’s financial results for 2011, National Bankshares Chairman, President & CEO James G. Rakes said, “During our 120th anniversary year of the founding of National Bank, we were able to maintain strong core earnings despite continued challenges in the national and local economies that affect loan growth. Our subsidiary bank maintained its traditional community bank values and focus while finding ways to control costs despite the increased regulatory burden resulting from compliance with additional laws and regulations.Our 2011 record earnings were enhanced by an increase in net interest income, which was driven by an improved net interest margin.Equally important, the quality of our loan portfolio has shown improvement in 2011.” Mr. Rakes continued, “In 2011, we were pleased to be able to share the Company’s positive operating results with our shareholders in the form of dividends of $1.00 per share in 2011 compared to $0.91 in 2010.We remain committed to serving our customers and communities in 2012 and continue working hard to find ways to increase yields on earning assets while containing controllable costs.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheet (Unaudited) ($ in thousands, except for per share data) December 31, 2011 December 31, 2010 Assets Cash and due from banks $ $ Interest-bearing deposits Federal funds sold Securities available for sale Securities held to maturity Total securities Mortgage loans held for sale Loans: Real estate construction loans Consumer real estate loans Commercial real estate loans Commercial non-real estate loans Public sector IDA Consumer non-real estate loans Total loans Less: unearned income and deferred fees ) ) Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets Other assets Total assets $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,939,974 shares at December 31, 2011 and 6,933,474 at December 31, 2010 Retained earnings Accumulated other comprehensive gain, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Twelve Months Ended December 31, 2011 December 31, 2010 December 31, 2011 December 31, 2010 ($ in thousands, except for per share data) Interest Income Interest and fees on loans $ Interest on federal funds Interest on interest-bearing deposits 51 43 Interest on securities - taxable Interest on securities - nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees Credit card fees Trust income Bank-owned life insurance Other income Realized securities gains (losses), net 18 ) 11 ) Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment ) Credit card processing Intangibles and goodwill amortization Net costs of other real estate owned 34 Franchise taxes Other operating expenses Total noninterest expense Income before income tax expense Income tax expense Net income $ Basic net income per share $ Fully diluted net income per share $ Weighted average outstanding number of common shares Basic Diluted Dividends declared per share $ Dividend payout ratio Book value per share $ Key Ratios and Other Data (Unaudited) Three Months Ended Twelve Months Ended Average Balances December 31, 2011 December 31, 2010 December 31, 2011 December 31, 2010 Cash and due from banks $ Interest-bearing deposits Securities available for sale Securities held to maturity Mortgage loans held for sale Gross loans Loans, net Intangible assets Total assets Total deposits Other borrowings Stockholders' equity Interest-earning assets Interest-bearing liabilities Financial ratios Return on average assets % Return on average equity % Net interest margin % Net interest income - fully taxable equivalent $ Efficiency ratio % Average equity to average assets % Allowance for loan losses Beginning balance $ Provision for losses Charge-offs ) Recoveries 21 21 83 Ending balance $ Asset Quality Data (Unaudited) Nonperforming assets December 31, 2011 December 31, 2010 Nonaccrual loans $ $ Nonaccrual restructured loans Total nonperforming loans Other real estate owned Total nonperforming assets $ $ Accruing restructured loans $ $ Loans 90 days or more past due $ $ Asset quality ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned % % Allowance for loan losses to total loans % % Allowance for loan losses to nonperforming loans % % Loans past due 90 days or more to loans net of unearned income and deferred fees % %
